Exhibit 10.25

 

QUICKLOGIC CORPORATION

 

2009 EMPLOYEE STOCK PURCHASE PLAN

 

1.                                       PURPOSE.  The purpose of the Plan is to
provide employees of the Company and its Designated Subsidiaries with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. It is the intention of the Company to have the Plan qualify as an
“Employee Stock Purchase Plan” under Section 423 of the Internal Revenue Code of
1986, as amended. The provisions of the Plan, accordingly, shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of that section of the Code.

 

2.                                       DEFINITIONS.

 

(a)           “Applicable Laws” shall mean the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where options are, or shall be, granted
under the Plan.

 

(b)           “Board” shall mean the Board of Directors of the Company or any
committee thereof designated by the Board in accordance with Section 14 of the
Plan.

 

(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
Any reference to a section of the Code herein shall be a reference to any
successor or amended section of the Code.

 

(d)           “Common Stock” shall mean the common stock of the Company.

 

(e)           “Company” shall mean QuickLogic Corporation, a Delaware
corporation.

 

(f)            “Compensation” shall mean all base straight time gross earnings,
overtime and incentive/variable compensation, but exclusive of bonuses and other
compensation.

 

(g)           “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(h)           “Eligible Employee” shall mean any individual who is a common law
employee of the Company or any of its Designated Subsidiaries and is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Company or such Designated Subsidiary. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company or the Designated Subsidiary. Where the period of leave exceeds three
(3) months and the individual’s right to reemployment is not guaranteed either
by statute or by contract, the employment relationship shall be deemed to have
terminated three (3) months and one (1) day following the commencement of such
leave. The Board, in its discretion, from time to time may, prior to an Offering
Date for all options to be granted on such Offering Date, determine (on a
uniform and nondiscriminatory basis) that the definition of Eligible Employee
shall or shall not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Board in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Board in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Board in its discretion),
(iv) is an executive, officer or other manager, or (v) is a highly compensated
employee under Section 414(q) of the Code.

 

(i)            “Enrollment Date” shall mean the first Trading Day of each
Offering Period.

 

1

--------------------------------------------------------------------------------


 

(j)            “Exercise Date” shall mean the last Trading Day of each Offering
Period.

 

(k)           “Fair Market Value” shall mean, as of any date, the value of
Common Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq Global
Select Market, the Nasdaq Global Market or the Nasdaq Capital Market of the
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(ii)           If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean of the closing bid and asked prices for the Common Stock on
the date of such determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable; or

 

(iii)          In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

(l)            “New Exercise Date” means a new Exercise Date set by shortening
any Offering Period then in progress.

 

(m)          “Offering Periods” shall mean the periods of approximately six
(6) months during which an option granted pursuant to the Plan may be exercised,
commencing on the first Trading Day on or after May 15 and November 15 of each
year and terminating on the last Trading Day in the periods ending six months
later. For example, an Offering Period under the Plan shall commence with the
first Trading Day on or after May 15, 2009 and end on the last Trading Day on or
before November 14, 2009. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20 of this Plan.

 

(n)           “Parent” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

(o)           “Participant” means an Eligible Employee who (a) has become a
Participant in the Plan pursuant to Section 5 and (b) has not ceased to be a
Participant pursuant to Section 10 or Section 11.

 

(p)           “Plan” shall mean this 2009 Employee Stock Purchase Plan.

 

(q)           “Purchase Price” shall mean 85% of the Fair Market Value of a
share of Common Stock as determined pursuant to Section 4; provided, however,
that the Purchase Price may be adjusted by the Board pursuant to Section 20.

 

(r)            “Reserves” shall mean the number of shares of Common Stock
covered by each option under the Plan which have not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but not yet placed under option.

 

(s)           “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(t)            “Trading Day” shall mean a day on which the national stock
exchange upon which the Common Stock is listed is open for trading.

 

2

--------------------------------------------------------------------------------


 

3.                                       ELIGIBILITY.

 

(a)           Any individual who is an Eligible Employee on a given Enrollment
Date shall be eligible to participate in the Plan. This Plan shall not confer
upon any Eligible Employee any right with respect to the continuation of his or
her employment with the Company or any Designated Subsidiary, nor shall it
restrict, limit, or interfere in any way with the right of the Company or any
Designated Subsidiary to terminate the employment relationship of any Eligible
Employee at any time, with or without cause.

 

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds Twenty-Five Thousand Dollars ($25,000)
worth of stock (determined at the Fair Market Value of the shares at the time
such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.

 

4.                                       OFFERING PERIODS.

 

(a)           The Plan shall be implemented by either of the following Offering
Periods, which shall be determined by the Board prior to the applicable Offering
Period:

 

(i)            A six (6) month Offering Period commencing on the first Trading
Day on or after May 15 and November 15 each year, or on such other date as the
Board shall determine, and continuing thereafter until terminated in accordance
with Section 20 hereof or changed pursuant to this Section 4(a) and with a
Purchase Price equal to 85% of the Fair Market Value of a share of Common Stock
on the Exercise Date (a “Purchase Date Offering Period”); or

 

(ii)           A six (6) month Offering Period commencing on the first Trading
Day on or after May 15 and November 15 each year, or on such other date as the
Board shall determine, and continuing thereafter until terminated in accordance
with Section 20 hereof or changed pursuant to this Section 4(a) and with a
Purchase Price equal to 85% of the Fair Market Value of a share of Common Stock
on the Enrollment Date or on the Exercise Date, whichever is lower (a “Look-Back
Offering Period”).

 

Notwithstanding the foregoing, if the Board does not determine the type of
Offering Period prior to the start of the applicable Offering Period, the
default Offering Period shall be the Purchase Date Offering Period as described
in Section 4(a)(i) above.

 

(b)           The Board shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) and to implement Offering
Periods with multiple purchase periods with respect to future offerings without
shareholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Offering Period to be affected thereafter.

 

5.                                       PARTICIPATION.

 

(a)           An Eligible Employee may become a Participant in the Plan only by
(i) submitting a subscription agreement authorizing payroll deductions in a form
determined by the Board (which may be similar to the form attached hereto as
Exhibit A) to the Company’s payroll office (or its

 

3

--------------------------------------------------------------------------------


 

designee), on or before a date prescribed by the Board prior to an applicable
Enrollment Date, or (ii) following an electronic or other enrollment procedure
prescribed by the Board. Participants in the offering period under the Company’s
1999 Employee Stock Purchase Plan (the “1999 ESPP”) beginning on or about
November 15, 2008 will automatically be enrolled in the initial Offering Period
under this Plan commencing on the first Trading Day on or after May 15, 2009 at
the same contribution levels as last elected under the 1999 ESPP.

 

6.                                       PAYROLL DEDUCTIONS.

 

(a)           At the time a Participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding twenty percent (20%) of the
Compensation which he or she receives on each pay day during the Offering
Period.

 

(b)           Payroll deductions for a Participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 10 hereof.

 

(c)           All payroll deductions made for a Participant shall be credited to
his or her account under the Plan and shall be withheld in whole percentages
only. A Participant may not make any additional payments into such account.

 

(d)           A Participant may discontinue his or her participation in the Plan
as provided in Section 10 hereof, or may (i) increase or decrease the rate of
his or her payroll deductions during a Purchase Date Offering Period, or
(ii) only decrease the rate of his or her payroll deductions during a Look-Back
Offering Period, in either case by (A) properly completing and submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Board prior to an applicable Exercise Date, a new subscription agreement
authorizing a change in payroll deduction rate in the form provided by the Board
for such purpose, or (B) following an electronic or other procedure prescribed
by the Board. If a Participant has not followed such procedures to change the
rate of payroll deductions, the rate of his or her payroll deductions shall
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10). The Board
may, in its discretion, limit the number of payroll deduction rate changes that
may be made by Participants during any Offering Period, and may establish such
other conditions or limitations as it deems appropriate for Plan administration.
Any change in payroll deduction rate made pursuant to this Section 6(d) shall be
effective with the first full payroll period following five (5) business days
after the Company’s receipt of the new subscription agreement unless the
Company, in its sole discretion, elects to process a given change in payroll
deduction rate more quickly. A Participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof; provided, however, that in the event a Participant changes
his or her rate of payroll deductions during an Offering Period to zero percent
(0%) and does not withdraw pursuant to Section 10 prior to the beginning of the
subsequent Offering Period, the Participant’s payroll deductions shall
recommence for the subsequent Offering Period at the rate originally elected by
the Participant as of the beginning of the prior Offering Period.

 

(e)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) hereof, a Participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period. Subject to Section 423(b)(8) of the Code and
Section 3(b) hereof, payroll deductions shall recommence at the rate originally
elected by the Participant effective as of the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10 hereof.

 

4

--------------------------------------------------------------------------------


 

(f)            At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the Participant must make adequate provision for amounts not in
excess of the minimum statutory federal, state, or any other tax liability
payable to any authority, national insurance, social security or other tax
withholding obligations, if any, which arise upon the exercise of the option or
the disposition of the Common Stock. At any time, the Company or the employing
Designated Subsidiary, as applicable, may, but shall not be obligated to,
withhold from the Participant’s compensation amounts not in excess of the
applicable minimum statutory withholding obligations, including any withholding
required to make available to the Company or the employing Designated
Subsidiary, as applicable, any tax deductions or benefits attributable to sale
or early disposition of Common Stock by the Eligible Employee. If the Company
allows the Participant to settle such tax withholding obligations by remitting
to the Company shares of Common Stock issued upon exercise, then the Participant
may not elect to withhold amounts in excess of the applicable minimum statutory
federal, state, or other tax obligations withheld at the time of exercise or
disposal.

 

7.                                       GRANT OF OPTION.  On the Enrollment
Date of each Offering Period, each Eligible Employee participating in such
Offering Period shall be granted an option to purchase on each Exercise Date
during such Offering Period (at the applicable Purchase Price) up to a number of
shares of the Company’s Common Stock determined by dividing such Eligible
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall an Eligible Employee be
permitted to purchase during each Offering Period more than 20,000 shares of the
Company’s Common Stock (subject to any adjustment pursuant to Section 19), and
provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 13 hereof. The Board may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of the Company’s Common Stock an Eligible Employee may purchase during
each Offering Period. Exercise of the option shall occur as provided in
Section 8 hereof, unless the Participant has withdrawn pursuant to Section 10
hereof. The option shall expire on the last day of the Offering Period.

 

8.                                       EXERCISE OF OPTION.

 

(a)           Unless a Participant withdraws from the Plan as provided in
Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares shall be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be retained in the Participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the Participant as provided in
Section 10 hereof. Any other monies left over in a Participant’s account after
the Exercise Date shall be returned to the Participant. During a Participant’s
lifetime, a Participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

(b)           If the Board determines that, on a given Exercise Date, the number
of shares of Common Stock with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Enrollment Date of the applicable Offering Period, or
(ii) the number of shares of Common Stock available for sale under the Plan on
such Exercise Date, the Board may in its sole discretion (x) provide that the
Company shall make a pro rata allocation of the

 

5

--------------------------------------------------------------------------------


 

shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
Participants exercising options to purchase Common Stock on such Exercise Date,
and continue all Offering Periods then in effect, or (y) provide that the
Company shall make a pro rata allocation of the shares available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
shall be practicable and as it shall determine in its sole discretion to be
equitable among all Participants exercising options to purchase Common Stock on
such Exercise Date, and terminate any or all Offering Periods then in effect
pursuant to Section 20 hereof. The Company may make a pro rata allocation of the
shares available on the Enrollment Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s shareholders
subsequent to such Enrollment Date.

 

9.                                       DELIVERY.  As promptly as reasonably
practicable after each Exercise Date on which a purchase of shares occurs, the
Company shall arrange the delivery to each Participant, as appropriate, the
shares purchased upon exercise of his or her option in a form determined by the
Board (in its sole discretion) and pursuant to rules established by the Board.
The Company may permit or require that shares be deposited with a broker
designated by the Company or to a designated agent of the Company, and the
Company may utilize electronic or automated methods of share transfer. The
Company may require that shares be retained with such broker or agent for a
designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares. No Participant shall have
any voting, dividend, or other shareholder rights with respect to such shares of
Common Stock subject to any option granted under the Plan until such shares have
been purchased and delivered to the Participant as provided in this Section 9.

 

10.                                 WITHDRAWAL.

 

(a)           A Participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by (i) submitting to the Company’s payroll
office (or its designee) a written notice of withdrawal in the form prescribed
by the Board for such purpose (which may be similar to the form attached hereto
as Exhibit B), or (ii) following an electronic or other withdrawal procedure
prescribed by the Board. All of the Participant’s payroll deductions credited to
his or her account shall be paid to such Participant promptly after receipt of
notice of withdrawal and such Participant’s option for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of shares shall be made for such Offering Period. If a Participant withdraws
from an Offering Period, payroll deductions shall not resume at the beginning of
the succeeding Offering Period unless the Participant re-enrolls in the Plan in
accordance with the provisions of Section 5.

 

(b)           A Participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.

 

11.                                 TERMINATION OF EMPLOYMENT.  Upon a
Participant’s ceasing to be an Eligible Employee, for any reason, he or she
shall be deemed to have elected to withdraw from the Plan and the payroll
deductions credited to such Participant’s account during the Offering Period but
not yet used to purchase shares under the Plan shall be returned to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 15 hereof, and such Participant’s option shall be
automatically terminated.

 

12.                                 INTEREST.  No interest shall accrue on the
payroll deductions of a Participant in the Plan.

 

13.                                 STOCK.

 

(a)           Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof, the maximum number of shares of the
Company’s Common Stock which shall be made available for sale under the Plan
shall be 2,300,000 shares of Common Stock.

 

6

--------------------------------------------------------------------------------


 

(b)           Until the shares of Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), a Participant shall only have the rights of an unsecured
creditor with respect to such shares, and no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to such shares.

 

(c)           Shares of Common Stock to be delivered to a Participant under the
Plan shall be registered in the name of the Participant or in the name of the
Participant and his or her spouse.

 

14.           ADMINISTRATION.  The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board, which shall be
constituted to comply with Applicable Laws. The Board or its committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Board or its committee shall, to the full extent permitted by law, be final
and binding upon all parties. Notwithstanding any provision to the contrary in
this Plan, the Board or its committee may adopt rules or procedures relating to
the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the Board or
its committee is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of payroll
deductions, making of contributions to the Plan (including, without limitation,
in forms other than payroll deductions), establishment of bank or trust accounts
to hold payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements.

 

15.           DESIGNATION OF BENEFICIARY.

 

(a)           A Participant may file a designation of a beneficiary who is to
receive any shares of Common Stock and cash, if any, from the Participant’s
account under the Plan in the event of such Participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
Participant of such shares and cash. In addition, a Participant may file a
designation of a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such Participant’s death prior to
exercise of the option. If a Participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.

 

(b)           Such designation of beneficiary may be changed by the Participant
at any time by notice in a form determined by the Board. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

(c)           All beneficiary designations shall be in such form and manner as
the Board may designate from time to time.

 

16.           TRANSFERABILITY.  Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the

 

7

--------------------------------------------------------------------------------


 

Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.

 

17.           USE OF FUNDS.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions. Until
shares of Common Stock are issued, Participants shall only have the rights of an
unsecured creditor with respect to such shares.

 

18.           REPORTS.  Individual accounts shall be maintained for each
Participant in the Plan. Statements of account shall be given to participating
Eligible Employees at least annually, which statements shall set forth the
amounts of payroll deductions, the Purchase Price, the number of shares of
Common Stock purchased and the remaining cash balance, if any.

 

19.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION,
LIQUIDATION, MERGER OR ASSET SALE.

 

(a)           Changes in Capitalization.  In the event that any dividend or
other distribution (whether in the form of cash, Common Stock, other securities
or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company, or
other similar change in the corporate structure of the Company affecting the
Common Stock occurs, the number and class of Common Stock of the Reserves, the
Purchase Price per share and the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised, and the numerical
limits of Sections 7 and 13 shall be automatically proportionately adjusted.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Exercise Date, and shall terminate
immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date shall
be before the date of the Company’s proposed dissolution or liquidation. The
Board shall notify each Participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the Participant’s
option has been changed to the New Exercise Date and that the Participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the Participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

 

(c)           Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Periods
then in progress shall be shortened by setting a New Exercise Date on which such
Offering Period shall end. The New Exercise Date shall occur before the date of
the Company’s proposed sale or merger. The Board shall notify each Participant
in writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that the Participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

20.           AMENDMENT OR TERMINATION.

 

(a)           The Board of Directors of the Company, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Board, in its sole discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Exercise Date
(which may be sooner than originally scheduled, if determined by the Board in
its discretion),

 

8

--------------------------------------------------------------------------------


 

or may elect to permit Offering Periods to expire in accordance with their terms
(and subject to any adjustment pursuant to Section 19). If the Offering Periods
are terminated prior to expiration, all amounts then credited to Participants’
accounts which have not been used to purchase shares of Common Stock shall be
returned to the Participants (without interest thereon, except as otherwise
required under local laws) as soon as administratively practicable.

 

(b)           Without shareholder consent and without limiting Section 20(a),
the Board (or its committee) shall be entitled to change the Offering Periods
(however, in no event shall an Offering Period exceed 12 months), limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.

 

(c)           In the event the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify, amend
or terminate the Plan to reduce or eliminate such accounting consequence
including, but not limited to:

 

(i)            amending the Plan to conform with the safe harbor definition
under Statement of Financial Accounting Standards 123(R), including with respect
to an Offering Period underway at the time;

 

(ii)           altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(iii)          shortening any Offering Period by setting a New Exercise Date,
including an Offering Period underway at the time of the Board action;

 

(iv)          reducing the maximum percentage of Compensation a Participant may
elect to set aside as payroll deductions; and

 

(v)           reducing the maximum number of shares a Participant may purchase
during any Offering Period.

 

Such modifications or amendments shall not require shareholder approval or the
consent of any Plan Participants.

 

21.           NOTICES.  All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

 

22.           CONDITIONS UPON ISSUANCE OF SHARES.  Shares of Common Stock shall
not be issued with respect to an option unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

9

--------------------------------------------------------------------------------


 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.           TERM OF PLAN.  The Plan shall become effective upon the earlier to
occur of its adoption by the Board or its approval by the stockholders of the
Company. It shall continue in effect for a term of ten (10) years, unless sooner
terminated under Section 20 hereof.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

QUICKLOGIC CORPORATION

 

2009 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

 

Purchase Period:

 

Original Application (New Enrollment)

Enrollment Date:

Change in Payroll Deduction Rate

 

Change of Beneficiary(ies)

 

 

1.                                                     hereby elects to
participate in the QuickLogic Corporation 2009 Employee Stock Purchase Plan (the
“Employee Stock Purchase Plan”) and subscribes to purchase shares of the
Company’s Common Stock in accordance with this Subscription Agreement and the
Employee Stock Purchase Plan.

 

2.             I hereby authorize payroll deductions from each paycheck in the
amount of             % of my Compensation on each payday (from 0 to 20%) during
the Offering Period in accordance with the Employee Stock Purchase Plan. (Please
note that no fractional percentages are permitted and only one reduction is
allowed during each 6-month period according to our plan document.)

 

3.             I understand that said payroll deductions will be accumulated for
the purchase of shares of Common Stock at the applicable Purchase Price
determined in accordance with the Employee Stock Purchase Plan. I understand
that if I do not withdraw from an Offering Period, any accumulated payroll
deductions will be used to automatically exercise my option and purchase Common
Stock under the Employee Stock Purchase Plan.

 

4.             I have received a copy of the complete Employee Stock Purchase
Plan and its accompanying prospectus. I understand that my participation in the
Employee Stock Purchase Plan is in all respects subject to the terms of the
Plan.

 

5.             Shares of Common Stock purchased for me under the Employee Stock
Purchase Plan should be issued in the name(s) of                               
(Eligible Employee or Eligible Employee and Spouse only).

 

6.             I understand that if I dispose of any shares received by me
pursuant to the Plan within 2 years after the Enrollment Date (the first day of
the Offering Period during which I purchased such shares) or 1 year after the
Exercise Date, whichever is later, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares and I will make adequate provisions for Federal,
state or other tax withholding obligations, if any, which arise upon the
disposition of the Common Stock. The Company may, but will not be obligated to,
withhold from my compensation the minimum statutory amounts of applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the 2-year and 1-year holding periods, I understand that I
will be treated for federal income tax purposes as having received income only
at the time of such disposition, and that such income will be taxed as ordinary
income only to the extent of an amount equal to the lesser of (a) the excess of
the fair market value of the shares at the time of such disposition over the

 

A-1

--------------------------------------------------------------------------------


 

 

purchase price which I paid for the shares, or (b) 15% of the fair market value
of the shares on the first day of the Offering Period. The remainder of the
gain, if any, recognized on such disposition will be taxed as capital gain.

 

7.             I hereby agree to be bound by the terms of the Employee Stock
Purchase Plan. The effectiveness of this Subscription Agreement is dependent
upon my eligibility to participate in the Employee Stock Purchase Plan.

 

8.             In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME: (Please print)

 

 

 

(First)            (Middle)            (Last)

 

 

 

Relationship

 

 

 

 

 

(Address)

 

 

 

Employee’s Social
Security Number:

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

 

 

Signature of Employee

 

 

 

Spouse’s Signature (If beneficiary other than spouse)

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

QUICKLOGIC CORPORATION

 

2009 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL

 

The undersigned Participant in the Offering Period of the QuickLogic Corporation
2009 Employee Stock Purchase Plan which began
on                                ,                (the “Enrollment Date”)
hereby notifies the Company that he or she hereby withdraws from the Offering
Period. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.

 

Name and Address of Participant:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

 

B-1

--------------------------------------------------------------------------------